Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in this action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/19/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-11, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2017/0,026,976), and further in view of Kim et al. (US 2021/0,242,885)

As per claim 1: 
As per claim 8:

Yoo discloses:

A user equipment (UE) in a wireless communication system, the UE comprising: a transceiver; and at least one processor operable connected to the transceiver, the at least one processor configured to: control the transceiver to 
A method of a user equipment (UE) in a wireless communication system, the method comprising: 
(Yoo, Figs 1-15)
(Yoo, [0061] At 315, base station 105-b may signal the selected coding scheme to UE 115-b. The signal may include a semi-static indication or a dynamic indication of the coding scheme. Upon receiving the coding scheme, UE 115-b may transmit a message (e.g., an uplink message) to base station 105-b using the coding scheme. UE 115-b may also use the coding scheme to decode data packets sent by base station 105-b)

receive, from a base station (BS), information for a decoding mode including bit information corresponding to a 
(Yoo, Fig. 3, UE 115 to receive Signal Coding Scheme 315)
(Yoo, [0105] At block 1305, the device may select a coding scheme from a set of coding schemes available for a wireless connection, as described with reference to FIGS. 2-3. The set of coding schemes may include a turbo coding scheme and a low density parity check (LDPC) coding scheme. In certain examples, the operations of block 1305 may be performed by the coding scheme selection module 505 as described with reference to FIG. 5.[0106] At block 1310, the device may receive a message over the wireless connection as described with reference to FIGS. 2-3. In certain examples, the operations of block 1310 may be performed by the messaging module 515 as described with reference to FIG. 5.[0107] At block 1315, the device may decode the message using the selected coding scheme as described with reference to FIGS. 2-3. In certain examples, the operations of block 1315 may be performed by the encoder/decoder 510-a or 510-b as described with reference to FIG. 5.)

control the transceiver to receive, from the B S, data on a physical downlink shared channel (PDSCH), and 
(Yoo, Figs 1-15)
 (Yoo, Fig. 3, UE 115 to receive data 330)
(Yoo, [0105] At block 1305, the device may select a coding scheme from a set of coding schemes available for a wireless connection, as described with reference to FIGS. 2-3. The set of coding schemes may include a turbo coding scheme and a low density parity check (LDPC) coding scheme. In certain examples, the operations of block 1305 may be performed by the coding scheme selection module 505 as described with reference to FIG. 5.[0106] At block 1310, the device may receive a message over the wireless connection as described with reference to FIGS. 2-3. In certain examples, the operations of block 1310 may be performed by the messaging module 515 as described with reference to FIG. 5.[0107] At block 1315, the device may decode the message using the selected coding scheme as described with reference to FIGS. 2-3. In certain examples, the operations of block 1315 may be performed by the encoder/decoder 510-a or 510-b as described with reference to FIG. 5.)

decode the received data based on the information for the decoding mode, 
(Yoo, Figs 1-15)
 (Yoo, Fig. 3, UE 115 to decode the receive data 330 using 335 decoder)
(Yoo, [0105] At block 1305, the device may select a coding scheme from a set of coding schemes available for a wireless connection, as described with reference to FIGS. 2-3. The set of coding schemes may include a turbo coding scheme and a low density parity check (LDPC) coding scheme. In certain examples, the operations of block 1305 may be performed by the coding scheme selection module 505 as described with reference to FIG. 5.[0106] At block 1310, the device may receive a message over the wireless connection as described with reference to FIGS. 2-3. In certain examples, the operations of block 1310 may be performed by the messaging module 515 as described with reference to FIG. 5.[0107] At block 1315, the device may decode the message using the selected coding scheme as described with reference to FIGS. 2-3. In certain examples, the operations of block 1315 may be performed by the encoder/decoder 510-a or 510-b as described with reference to FIG. 5.)

wherein the information for the decoding mode is generated based on service information including at least one of quality of service (QoS), a service priority, packet delay performance, packet error probability performance, a requirement, or a data transmission scheme.
(Yoo, Figs 1-15)
 (Yoo, [0105] At block 1305, the device may select a coding scheme from a set of coding schemes available for a wireless connection, as described with reference to FIGS. 2-3. The set of coding schemes may include a turbo coding scheme and a low density parity check (LDPC) coding scheme. In certain examples, the operations of block 1305 may be performed by the coding scheme selection module 505 as described with reference to FIG. 5.[0106] At block 1310, the device may receive a message over the wireless connection as described with reference to FIGS. 2-3. In certain examples, the operations of block 1310 may be performed by the messaging module 515 as described with reference to FIG. 5.[0107] At block 1315, the device may decode the message using the selected coding scheme as described with reference to FIGS. 2-3. In certain examples, the operations of block 1315 may be performed by the encoder/decoder 510-a or 510-b as described with reference to FIG. 5.)

Yoo does not disclose:
bit information corresponding to a number of perturbations, 

Kim discloses:
bit information corresponding to a number of perturbations, 
(Kim, Figs 3-16)
(Kim, Fig. 4, Perturbation Space)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Kim’s method of using perturbation decoding scheme into the system of Yoo in order to improve the performance.
(Kim, [0006] Some embodiments provide an LDPC decoding method and an LDPC decoding apparatus capable of lowering computational complexity while improving  decoding performance)

As per claim 2:
As per claim 9:

Yoo-Kim further discloses:

wherein the at least one processor is further configured to control the transceiver to transmit, to the BS, at least one of UE capability information or channel state information, and wherein the information for the decoding mode is generated by the BS based on the at least one of the UE capability information or the channel state information.
(Yoo, Figs 1-15)
 (Yoo, [0105] At block 1305, the device may select a coding scheme from a set of coding schemes available for a wireless connection, as described with reference to FIGS. 2-3. The set of coding schemes may include a turbo coding scheme and a low density parity check (LDPC) coding scheme. In certain examples, the operations of block 1305 may be performed by the coding scheme selection module 505 as described with reference to FIG. 5.[0106] At block 1310, the device may receive a message over the wireless connection as described with reference to FIGS. 2-3. In certain examples, the operations of block 1310 may be performed by the messaging module 515 as described with reference to FIG. 5.[0107] At block 1315, the device may decode the message using the selected coding scheme as described with reference to FIGS. 2-3. In certain examples, the operations of block 1315 may be performed by the encoder/decoder 510-a or 510-b as described with reference to FIG. 5.)

As per claim 3:
As per claim 11:
Yoo-Kim further discloses:
wherein the at least one processor is further configured to perform decoding by repeatedly performing as many perturbations as the number of perturbations corresponding to the bit information.
(Kim, figs. 10-11)
(Kim, [0093] When the decoding is not successful even after repeating the flip perturbation up to the maximum number of perturbation rounds T at step S1050, the decoding apparatus may determine that the decoding is failed at step S1044)

As per claim 4:
As per claim 10:
Yoo-Kim further discloses:
wherein the UE capability information comprises at least one of information for whether the UE includes a perturbation decoder or a maximum number of perturbation rounds that the UE is able to perform.
(Kim, figs. 10-11)
(Kim, [0093] When the decoding is not successful even after repeating the flip perturbation up to the maximum number of perturbation rounds T at step S1050, the decoding apparatus may determine that the decoding is failed at step S1044)

As per claim 15:
As per claim 18:

Yoo discloses:
A base station (BS) in a wireless communication system, the BS comprising: a transceiver; and at least one processor operably connected to the transceiver, the at least one processor configured to: 
A method of a base station (BS) in a wireless communication system, the method comprising: 
(Yoo, Figs 1-15)
(Yoo, [0061] At 315, base station 105-b may signal the selected coding scheme to UE 115-b. The signal may include a semi-static indication or a dynamic indication of the coding scheme. Upon receiving the coding scheme, UE 115-b may transmit a message (e.g., an uplink message) to base station 105-b using the coding scheme. UE 115-b may also use the coding scheme to decode data packets sent by base station 105-b)

generate information for a decoding mode including bit information corresponding to a 
(Yoo, Fig. 3, UE 115 to receive Signal Coding Scheme 315)
(Yoo, [0105] At block 1305, the device may select a coding scheme from a set of coding schemes available for a wireless connection, as described with reference to FIGS. 2-3. The set of coding schemes may include a turbo coding scheme and a low density parity check (LDPC) coding scheme. In certain examples, the operations of block 1305 may be performed by the coding scheme selection module 505 as described with reference to FIG. 5.[0106] At block 1310, the device may receive a message over the wireless connection as described with reference to FIGS. 2-3. In certain examples, the operations of block 1310 may be performed by the messaging module 515 as described with reference to FIG. 5.[0107] At block 1315, the device may decode the message using the selected coding scheme as described with reference to FIGS. 2-3. In certain examples, the operations of block 1315 may be performed by the encoder/decoder 510-a or 510-b as described with reference to FIG. 5.)

control the transceiver to transmit, to the UE, data on a physical downlink shared channel (PDSCH), and 
(Yoo, Figs 1-15)
 (Yoo, Fig. 3, UE 115 to receive data 330)
(Yoo, [0105] At block 1305, the device may select a coding scheme from a set of coding schemes available for a wireless connection, as described with reference to FIGS. 2-3. The set of coding schemes may include a turbo coding scheme and a low density parity check (LDPC) coding scheme. In certain examples, the operations of block 1305 may be performed by the coding scheme selection module 505 as described with reference to FIG. 5.[0106] At block 1310, the device may receive a message over the wireless connection as described with reference to FIGS. 2-3. In certain examples, the operations of block 1310 may be performed by the messaging module 515 as described with reference to FIG. 5.[0107] At block 1315, the device may decode the message using the selected coding scheme as described with reference to FIGS. 2-3. In certain examples, the operations of block 1315 may be performed by the encoder/decoder 510-a or 510-b as described with reference to FIG. 5.)

wherein the information for the decoding mode is generated based on service information including at least one of quality of service (QoS), a service priority, packet delay performance, packet error probability performance, a requirement, or a data transmission scheme.
(Yoo, Figs 1-15)
 (Yoo, Fig. 3, UE 115 to decode the receive data 330 using 335 decoder)
(Yoo, [0105] At block 1305, the device may select a coding scheme from a set of coding schemes available for a wireless connection, as described with reference to FIGS. 2-3. The set of coding schemes may include a turbo coding scheme and a low density parity check (LDPC) coding scheme. In certain examples, the operations of block 1305 may be performed by the coding scheme selection module 505 as described with reference to FIG. 5.[0106] At block 1310, the device may receive a message over the wireless connection as described with reference to FIGS. 2-3. In certain examples, the operations of block 1310 may be performed by the messaging module 515 as described with reference to FIG. 5.[0107] At block 1315, the device may decode the message using the selected coding scheme as described with reference to FIGS. 2-3. In certain examples, the operations of block 1315 may be performed by the encoder/decoder 510-a or 510-b as described with reference to FIG. 5.)

Yoo does not disclose:
bit information corresponding to a number of perturbations, 

Kim discloses:
bit information corresponding to a number of perturbations, 
(Kim, Figs 3-16)
(Kim, Fig. 4, Perturbation Space)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Kim’s method of using perturbation decoding scheme into the system of Yoo in order to improve the performance.
(Kim, [0006] Some embodiments provide an LDPC decoding method and an LDPC decoding apparatus capable of lowering computational complexity while improving  decoding performance)

As per claim 16:
As per claim 19:
Yoo-Kim further discloses:

wherein the at least one processor is further configured to control the transceiver to receive, from the UE, at least one of UE capability information or channel state information, and wherein the information for the decoding mode is generated based on the at least one of the UE capability information or the channel state information.
(Yoo, Figs 1-15)
 (Yoo, [0105] At block 1305, the device may select a coding scheme from a set of coding schemes available for a wireless connection, as described with reference to FIGS. 2-3. The set of coding schemes may include a turbo coding scheme and a low density parity check (LDPC) coding scheme. In certain examples, the operations of block 1305 may be performed by the coding scheme selection module 505 as described with reference to FIG. 5.[0106] At block 1310, the device may receive a message over the wireless connection as described with reference to FIGS. 2-3. In certain examples, the operations of block 1310 may be performed by the messaging module 515 as described with reference to FIG. 5.[0107] At block 1315, the device may decode the message using the selected coding scheme as described with reference to FIGS. 2-3. In certain examples, the operations of block 1315 may be performed by the encoder/decoder 510-a or 510-b as described with reference to FIG. 5.)

As per claim 17:
As per claim 20:

Yoo-Kim further discloses:

wherein the UE capability information comprises at least one of information for whether the UE includes a perturbation decoder or a maximum number of perturbation rounds that the UE is able to perform.
(Kim, figs. 10-11)
(Kim, [0093] When the decoding is not successful even after repeating the flip perturbation up to the maximum number of perturbation rounds T at step S1050, the decoding apparatus may determine that the decoding is failed at step S1044)

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2017/0,026,976),  in view of Kim et al. (US 2021/0,242,885), in view of Kim et al. (US 2021/0,211,141) (herein as Kim 2)

As per claim 5:
As per claim 12:
Yoo-Kim further discloses:
wherein the at least one processor is further configured to determine that the decoding has failed, perform perturbation on at least one bit determined by (Kim, Fig. 12-13, Perturbation 1230 1330) based on a determination that the decoding has failed, and perform decoding based on a result of the perturbation.
(Kim. [0056] ... The perturbation space may be determined when the first (initial) decoding fails, and the generated perturbation space may be maintained continuously during the perturbation, or may be updated at each perturbation iteration (round).[0093] When the decoding is not successful even after repeating the flip perturbation up to the maximum number of perturbation rounds T at step S1050, the decoding apparatus may determine that the decoding is failed at step S1044)

Kim does not mention “using an artificial neural network”

However, it would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Kim’s perturbation (Kim, Fig. 12-13, Perturbation 1230 1330) is functional equivalent because Kim’s perturbation can perform perturbation’s operation for each bit.
(Kim. [0056] ... The perturbation space may be determined when the first (initial) decoding fails, and the generated perturbation space may be maintained continuously during the perturbation, or may be updated at each perturbation iteration (round).[0093] When the decoding is not successful even after repeating the flip perturbation up to the maximum number of perturbation rounds T at step S1050, the decoding apparatus may determine that the decoding is failed at step S1044)

Kim 2 discloses:
“using an artificial neural network”
(Kim 2, [0007] In one aspect, an electronic device is provided to include a decoding controller inputting a primary syndrome vector generated based on a read vector and a parity check matrix to a trained artificial neural network to a trained artificial neural network, and selecting any one of a first error correction decoding algorithm and a second error correction decoding algorithm based on an output of the trained artificial neural network corresponding to the input, and an error correction decider performing an error correction decoding on a read vector using the selected error correction decoding algorithm. The output of the trained artificial neural network includes a first predicted value indicating a probability that a first error correction decoding using the first error correction decoding algorithm is successful)
(Kim, [0140] LDPC Code)
(Kim, Fig. 5, artificial neural network)

However, it would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate artificial neural network of Kim 2 into the system of Yoo-Kim in order to improve decoding.
(Kim 2, [0009], election of the error correction decoding algorithm can be efficiently performed, a throughput of the electronic device can be  improved,  and power consumption can be reduced)



As per claims 8-12:
Claims 8-12 recite similar limitations as claims 1-5.  As such, the claims are rejected for the same reasons of obviousness as claims above.

As per claims 18-20:
Claims 18-20 recite similar limitations as claims 15-17.  As such, the claims are rejected for the same reasons of obviousness as claims above.

Allowable Subject Matter

Claims 6, 7, 13 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior arts of record do not disclose “wherein the at least one processor is further configured to, after performing a code redundancy check (CRC) or decoding a regular low-density parity-check (LDPC) code using the received data and determining that the decoding has failed, obtain the data for which the decoding has failed, and wherein the artificial neural network is trained by adding an index value to a position of a bit on which the decoding has been successful as a result of performing impulsive perturbation on at least one bit of the data for which the decoding has failed” as recited in claim 6 and 13.

The prior arts of record do not disclose “after performing a CRC check or decoding an irregular LDPC code using the received data and determining that the decoding has failed, obtain the data for which the decoding has failed; perform an impulsive perturbation on at least one bit of the data for which the decoding has failed; and  determine a reference value to be compared with an order of a variable node based on a structure of the irregular LDPC code, and wherein the artificial neural network is trained by adding an index value determined according to a result of comparison between the order of the variable node and the reference value to a position of a bit on which the decoding has been successful as a result of performing the impulsive perturbation on at least one bit of the data for which the decoding has failed” as recited in claim 7 and 14.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/           Primary Examiner, Art Unit 2111